Citation Nr: 0600352	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a tooth or teeth 
with claimed abscess and/or dental caries for the purpose of 
eligibility for outpatient dental treatment.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the metacarpal of the right index 
finger.

3.  Entitlement to an increased (compensable) evaluation for 
a pterygium of the right eye.

4.  Entitlement to an increased (compensable) evaluation for 
a scar on the upper lip.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.

6.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 (2005).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 2001 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2004, the Board remanded this case to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC, for 
compliance with the duty to notify provisions of the Veterans 
Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran does not have a dental condition or 
disability, to include dental caries or an abscessed tooth, 
as a result of combat wounds or other trauma during his 
active military service.

3.  Residuals of a fracture of the metacarpal bone of the 
veteran's right index finger are essentially asymptomatic, 
with no limitation of motion, weakness, fatigability, 
incoordination, or pain on use; the disability does not 
produce loss of function of the veteran's right hand.

4.  A pterygium of the veteran's right eye does not affect 
the veteran's vision, which is impaired by non-service-
connected refractive error.

5.   A scar on the veteran's upper lip is not disfiguring.

6.  A history of a tonsillectomy in service is not productive 
of hoarseness of the veteran's throat or of any other 
residual disability.

7.  The veteran's service-connected disabilities of a 
fracture of the metacarpal of the right index finger, 
pterygium of the right eye, scar on the upper lip, and 
residuals of a tonsillectomy have no effect on his 
employability.    

CONCLUSIONS OF LAW

1.  Entitlement to service connection for a tooth or teeth 
with claimed abscess and/or dental caries for the purpose of 
eligibility for outpatient dental treatment is not warranted.  
38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2005).

2.  The schedular and extraschedular criteria for a 
compensable evaluation for residuals of a fracture of the 
metacarpal of the right index finger are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5225 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5229 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 

3.  The schedular and extraschedular criteria for a 
compensable evaluation for a pterygium of the right eye are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.31, 4.84a, Diagnostic Codes 6034, 6079 
(2005).

4.  The schedular and extraschedular criteria for a 
compensable evaluation for a scar on the upper lip are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Code 7800 (2005).

5.  The schedular and extraschedular criteria for a 
compensable evaluation for residuals of a tonsillectomy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.20, 4.31, 38 C.F.R. § 4.97, Diagnostic Code 
6516 (2005).   

6.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 is not warranted.  
38 U.S.C.A. § 5107 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A VCAA notice letter furnished by the AMC to the veteran in 
May 2004 contained the four elements of notice listed by the 
Court in Pelegrini II and thus fulfilled the duty to notify 
pursuant to the VCAA and its implementing regulations.  The 
timing of the notice was not prejudicial to the appellant in 
view of the facts that his claims on appeal were 
readjudicated after the May 2004 VCAA notice was furnished to 
him and a supplemental statement of the case furnished to him 
by the AMC in February 2005 contained the complete text of 
38 C.F.R. § 3.159.  For these reasons, the Board concludes 
that there has been satisfactory compliance by VA with the 
duty to notify provisions of the VCAA and its implementing 
regulations and that the timing of the VCAA notice did not in 
any way affect the essential fairness of the adjudication of 
the appellant's claims on appeal.   See Mayfield v. 
Nicholson, 
19 Vet. App. 103, 121 (2005).         

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained copies of the 
veteran's records of VA medical treatment during the appeal 
period.  The veteran has not indicated that he received non-
VA medical treatment for any service-connected disability 
during the appeal period.  VA afforded the veteran medical 
examinations to evaluate the nature and current severity of 
service-connected disabilities.  The veteran and his 
representative have not identified any existing additional 
evidence which might be relevant to the claims on appeal.  
For these reasons, the Board finds that further assistance is 
not required and the case is ready for appellate review.

II. Legal Criteria

A.	Service Connection For Purpose Of Dental Treatment

A statute, 38 U.S.C.A. § 1712(a) (West 2002), provides that 
outpatient dental services and treatment shall be furnished 
only for a dental condition or disability ---
(A) which is service-connected and compensable in degree;
(B) which is service-connected but not compensable in degree 
under certain conditions enumerated in the statute;
(C) which is a service-connected dental condition or 
disability due to combat wounds or other service trauma or of 
a former prisoner of war;
(D) which is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;
(E) which is a non-service connected condition or disability 
of a veteran for which treatment was begun while such veteran 
was receiving VA hospital care and such services and 
treatment are reasonably necessary to complete such 
treatment;
(F) from which a veteran who is a former prisoner of war and 
who was detained or interned for a period of not less than 90 
days is suffering;
(G) from which a veteran who has a service-connected 
disability rated as total is suffering; or
(H) the treatment of which is medically necessary (i) in 
preparation for hospital admission or (ii) for a veteran 
otherwise receiving care or services pursuant to his 
eligibility for VA hospital, nursing home, or domiciliary 
care.  
38 C.F.R. § 3.381(a) (2005) provides that treatable carious 
teeth and dental abscesses will be considered service-
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  The pertinent provisions of 38 C.F.R. 
§ 17.161 provide that the Chief of Dental Service of a VA 
medical facility may authorize any treatment indicated as 
reasonably necessary for the correction of a veteran's 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma  38 C.F.R. § 17.161(c) (2005).   

B.	Increased (Compensable) Disability Evaluations

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2005).



Limitation of Motion of Index Finger

The criteria for rating ankylosis/limitation of motion of 
individual fingers of the hand were revised during the 
pendency of this appeal effective August 26, 2002.  See 67 
Fed. Reg. 54349 (August 22, 2002).

Under the criteria in effect prior to August 26, 2002 (the 
former criteria), 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2002) provided that a compensable (10 percent) evaluation 
required favorable or unfavorable ankylosis of the index 
finger.  "Ankylosis" means immobility and consolidation of 
a joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary (Dorland's) 86 (24th 
ed., 1994).

Under the criteria in effect since August 26, 2002 (the new 
criteria), 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2005) 
provides that an evaluation of 10 percent requires limitation 
of motion of the index finger with a gap of one inch (2.5 
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger 
flexed to the extent possible or with extension of the index 
finger limited by more than 30 degrees.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: Less movement than normal; More movement than 
normal; Weakened movement; Excess fatigability; 
Incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

A diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pterygium of Eye

A "pterygium" is a wing-like structure, applied especially 
to an abnormal triangular fold of membrane, in the 
interpalpebral fissure, extending from the conjunctiva to the 
cornea, being immovably united to the cornea at its apex, 
firmly attached to the sclera throughout its middle portion, 
and merged with the conjunctiva at its base. Dorland's at 
1384-1385. 

A pterygium is rated for loss of vision, if any.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6034 (2005).

For service-connected bilateral loss of vision, with vision 
in one eye of 20/50, an evaluation of 10 percent requires 
vision in the other eye of 20/40.  Vision in one eye of 20/40 
and vision in the other eye of 20/40 warrants only a non-
compensable (zero percent)  evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (2005).

Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303 (c) (2005).

Scar on Lip

The rating schedule criteria for evaluating disabilities of 
the skin were 
revised during the pendency of the veteran's appeal effective 
August 30, 2002.  
67 Fed. Reg. 49590-49599 (July 31, 2002).

Prior to the amendments, 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002), pertaining to disfiguring scars of the head, 
face, or neck, provided that a slight disfiguring scar of the 
head, face, or neck warranted a non-compensable (zero 
percent) evaluation.  A moderate disfiguring scar of the 
head, face, or neck warranted an evaluation of 10 percent.  
An evaluation of 30 percent required a severe disfiguring 
scar of the head, face, or neck, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  

The revised criteria for rating skin disabilities include 
38 C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfigurement of the head, face, or neck, which provides that 
an evaluation of 10 percent is warranted for disfigurement of 
the head, face, or neck with one characteristic of 
disfigurement.  An evaluation of 30 percent requires  
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or 
with two or three characteristics of disfigurement.  

Note (1) to revised Diagnostic Code 7800 provides that 
the eight characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are: Scar 5 or more inches 
(13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
Surface contour of scar elevated or depressed on 
palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.). 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 

Throat/Residuals of Tonsillectomy    

Residuals of a tonsillectomy may, under the provisions of 
38 C.F.R. § 4.20, be rated as analogous to chronic 
laryngitis.  

38 C.F.R. § 4.97, Diagnostic Code 6516 (2005), pertaining to 
chronic laryngitis, provides that an evaluation of 10 percent 
requires hoarseness with inflammation of the vocal cords or 
mucous membrane. 

C.	Compensable Evaluation Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under VA's 
schedule for rating disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2005).

D.	Competent Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

II. Factual Background and Analysis

A.  Service Connection For Tooth/Teeth For Purpose Of 
Eligibility For Outpatient Dental Treatment

The veteran's service medical records are entirely negative 
for any injury to his face or for any dental trauma, and the 
veteran does not contend that he sustained any such facial 
injury or dental trauma during his period of active service.  
The veteran does not allege and there is no competent medical 
or lay evidence to show that he had a combat wound to his 
face or teeth in service.  

VA outpatient treatment notes show that, in January 2001, the 
veteran complained of a toothache in an infected tooth.  (The 
treatment note did not identify the specific tooth in 
question.)  Through his representative, he then filed a claim 
seeking eligibility for VA dental treatment in May 2001.

The veteran is not entitled to service connection for one or 
more teeth for the purpose of eligibility for VA outpatient 
dental treatment by reason of having incurred a dental 
condition or disability in service by a combat wound or other 
trauma, such as trauma to the face, because there is no 
competent or credible evidence of record that any such event 
or injury happened to the veteran while he was on active 
military duty.  See 38 U.S.C.A. § 1712(a) (West 2002); 
38 C.F.R. 
§§ 3.381(a), 17.161(c) (2005).

Nor is the veteran entitled to service connection for one or 
more teeth for the purpose of eligibility for VA outpatient 
dental treatment on any other statutory or regulatory basis.  
In this regard, the record reveals that the veteran has no 
service-connected dental disabilities, he does not have a 
service-connected disability evaluated as totally disabling, 
treatment of a dental condition of the veteran was not begun 
while he was an inpatient at a VA medical facility, he is not 
a former prisoner of war, he does not have a non-service-
connected dental disability which is aggravating a service-
connected disability, treatment of a dental condition of the 
veteran is not necessary to prepare him for admission to a VA 
hospital, and he is not a patient in a VA hospital, nursing 
home, or domiciliary who is in need of dental treatment.  
Therefore, the Board concludes that there is no basis in law 
or fact in the veteran's case to allow entitlement to service 
connection for a tooth or teeth with claimed abscess and/or 
dental caries for the purpose of eligibility for outpatient 
dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2005).       
  
B.  Evaluation Of Residuals Of Fracture Of Metacarpal Of 
Right Index Finger

At a VA orthopedic examination of the veteran's right hand in 
June 1998, it was noted that in service in 1956 he had 
sustained a fracture of the metacarpal of the index finger of 
the right hand, which had healed.  (The metacarpal bones are 
the five cylindrical bones of the hand.  See Dorland's at 
218.)  It was also noted that the veteran had sustained an 
injury to his right hand in a serious post-service motor 
vehicle accident.  On examination, some functional shortening 
of the index finger of the veteran's right hand was found and 
there was some recession of the index finger metacarpal.  The 
pertinent diagnosis was remote healed fracture, index 
metacarpal, right, with shortening of the index ray.  The 
examining physician also diagnosed mixed arthritis of the 
interphalangeal joints of the right hand.  

VA X-rays of the veteran's right hand in April 2001 showed an 
old healed fracture deformity of the second (index finger) 
metacarpal.  The April 2001 VA X-rays also showed a boxer's 
fracture of the metacarpal bone of the veteran's fifth 
(little) finger of the right hand.  (A "boxer's fracture" 
is a fracture of the metacarpal neck with volar displacement 
of the metacarpal head caused by striking a hard object with 
the closed fist.  See Dorland's at 660.)  

At a VA orthopedic/hand clinic in August 2001, the veteran 
was seen for a complaint related to a fracture of the fifth 
finger of his right hand, a non-service-connected disability, 
and not for any complaint related to the service-connected 
residuals of the fracture the metacarpal bone of the right 
index finger.

VA X-rays of the veteran's right hand in August 2002 showed 
evidence of an old healed fracture of the second (index 
finger) metacarpal.  Mild arthritic changes of the joints of 
the first and third digits (thumb and middle finger) were 
noted.  Arthritis of the right index finger joints was not 
reported.

At a VA hand, thumb, and fingers examination in August 2002, 
the veteran complained of difficulty in using his right hand.  
Examination of the veteran's right hand revealed some 
shortening of the profile of the metacarpals in a fist 
position.  The veteran could make a fist but he did so 
stiffly due to multiple joint changes in the fingers of the 
right hand other than the index finger.  The index finger of 
the veteran's right hand was slightly shortened in full 
extension when compared to the index finger of his left hand.  
His right fingertip was opposite to the distal portion of the 
extensor crease, whereas the left fingertip was closer to the 
base of the middle finger nailbed.  The examiner stated that 
there was X-ray evidence that the shortening of the veteran's 
right index finger was due to an over-riding of the middle 
third and the distal third of the metacarpal bone at the 
healed fracture site of the right index finger.  The 
diagnosis was remote fracture, right second metacarpal, 
healed.  

The examining physician reported that the old healed fracture 
of the metacarpal bone of the veteran's index finger was not 
productive of any restriction in the use of the index finger 
or of the right hand.  Due to the over-riding at the healed 
right index finger fracture site, the veteran had 15 degrees 
of dorsal bowing of that finger, but in the opinion of the 
examiner that finding did not produce any loss of function of 
the veteran's right hand or result in limitation of motion 
due to pain.

In evaluating the veteran's service-connected residuals of a 
fracture of the metacarpal of the right index finger, the 
Board notes that neither ankylosis of the right index finger, 
which was required for a compensable evaluation under former 
Diagnostic Code 5225, nor the limitation of motion of an 
index finger which is required for a compensable evaluation 
under revised Diagnostic Code 5229 has been shown in his case 
by objective medical findings during the appeal period. 
Furthermore, there is no competent medical evidence of record 
of a diagnosis of arthritis of the veteran's right index 
finger or of any medical findings of weakness, 
incoordination, or pain on use of the veteran's right index 
finger.  There is thus no basis to assign a compensable 
rating for residuals of a fracture of the metacarpal of the 
right index finger under 38 C.F.R. §§ 4.40, 4.45, 4.59 or 
under the holding in DeLuca, supra.  

For these reasons, entitlement to a compensable evaluation 
for residuals of a fracture of the metacarpal of the right 
index finger is not established.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5225 (2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5229 (2005); DeLuca, supra.  
 
C.  Evaluation Of Pterygium Of Right Eye

At a VA examination in October 2001 by an ophthalmologist, it 
was noted that a pterygium of the veteran's right eye had 
been removed in 1955 (during the veteran's active service) 
and in again in 1971.  The examining ophthalmologist reported 
that the veteran had a recurrent pterygium of his right eye.  
On examination, the veteran's uncorrected visual acuity was 
20/30 minus one in the right eye and 20/40 minus one in the 
left eye.  His corrected visual acuity in October 2001 was 
20/25 in each eye.  Refractive error was diagnosed.  
"Refractive" means pertaining to or subserving a process of 
refraction.  "Refraction" is the act or process of 
refracting; specifically, the determination of the refractive 
errors of the eye and their correction by glasses.    See 
Dorland's at 1440.

When he was seen at a VA outpatient clinic in April 2002 for 
a review of systems, the veteran denied having had any recent 
changes in his vision.

In October 2002, a VA staff physician made a report on the 
current condition of the veteran's health.  In his report of 
the veteran's significant health problems, the VA staff 
physician made no reference to the veteran's vision.

There is no competent medical evidence of record that the 
veteran has or has had any loss of visual acuity of either 
eye attributable to the recurrent pterygium of the right eye 
found on VA ophthalmological examination in October 2001, and 
so the requirements of Diagnostic Codes 6034, 6079, for a 
compensable rating for the right eye pterygium are not met.  
Therefore, entitlement to a compensable evaluation for a 
pterygium of the veteran's right eye is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.84a, Diagnostic 
Codes 6034, 6079 (2005).

 D.  Evaluation Of Scar On Upper Lip

At a VA examination in October 2001 of the service-connected 
scar on the veteran's upper lip, the examining physician 
noted that the vertical scar was 1.5 centimeters extending 
from the upper lip to the nasolabial fold on the right side.  
It began in the lateral quarter of the upper lip and was a 
very fine, well-healed scar without any abnormal 
pigmentation.  It did not affect the flexibility or mobility 
of the veteran's upper lip in any way and it was cosmetically 
hardly noticeable. 

In his October 2002 report of the veteran's significant 
health problems, the VA staff physician made no reference to 
the veteran's scar on his upper lip.

The veteran is not entitled to a compensable evaluation for 
the scar on his upper lip under either the former criteria 
for rating skin disabilities or under the revised criteria 
for rating skin disabilities.  The Board finds that the scar 
on the upper lip which the VA examiner in October 2001 found 
was well-healed, had no abnormal pigmentation and was 
"hardly noticeable" cannot reasonably be considered to be 
disfiguring.  The former criteria for rating skin 
disabilities provided an evaluation of 10 percent for a 
moderate disfiguring scar of the face.  There is no competent 
medical evidence of record that this requirement for a 
compensable evaluation for the scar of the veteran's upper 
lip under the former criteria has been met at any time during 
the appeal period.  

There is also no competent medical evidence of record that 
the veteran's service-connected scar on the upper lip is 
manifested by any of the eight characteristics of 
disfigurement of the face listed in Note (1) to revised 
Diagnostic Code 7800, pertaining to disfigurement of the 
face, and so he is not entitled to a compensable evaluation 
for such scar under the provisions of revised Diagnostic Code 
7800.  

In sum, because there is no basis in law or fact to allow a 
compensable evaluation for a scar on the upper lip under the 
former rating criteria or under the revised rating criteria, 
entitlement to a compensable evaluation for the scar on the 
upper lip is not established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002); 
38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7800 (2005).   

E.  Evaluation Of Residuals Of Tonsillectomy

With regard to the veteran's claim for a compensable 
evaluation for residuals of a tonsillectomy, the Board first 
notes that a rating decision in February 1961 found that the 
veteran had no residuals of the tonsillectomy which he 
underwent in service in February 1955 and then proceeded to 
grant service connection for residuals of a tonsillectomy, 
evaluated as non-compensably disabling.

At a VA examination in October 2001, the veteran stated that 
his throat was "never right" and he said that at times he 
had phlegm in the back of his throat.  The veteran indicated 
that he did not have frequent sore throats and that he had no 
difficulty in swallowing.  On examination, there was no 
adenopathy of the veteran's throat.  Evidence was seen that 
his pharyngeal tonsils had been removed. The tonsillar fossa 
were clean and well-healed without any deformity.  The 
pertinent diagnosis was postoperative status, bilateral 
tonsillectomy, with normal postoperative findings.

In his October 2002 report on the current condition of the 
veteran's health, the VA staff physician made no reference to 
any problem with the veteran's throat or ability to swallow.

The VA medical examiner in October 2001 found no signs or 
symptoms of the veteran's throat attributable to the in-
service tonsillectomy which the veteran underwent more than 
45 years earlier.  Nor is there any other competent medical 
evidence of record to demonstrate that the veteran has had 
any residual disability whatsoever during the appeal period 
attributable to the in-service tonsillectomy.  Specifically, 
there are no medical findings of any hoarseness or of any 
inflammation of the vocal cords or mucous membrane which 
would warrant a compensable evaluation for residuals of a 
tonsillectomy under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6516 (2005).  For these reasons, the Board 
finds that there is no basis in law or fact to allow a 
compensable evaluation for residuals of a tonsillectomy, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 
38 C.F.R. § 4.97, Diagnostic Code 6516 (2005).   
 
F.  Compensable Evaluation Under 38 C.F.R. § 3.324

The Board notes that in the veteran's case a rating decision 
in February 1979 granted entitlement to a permanent and total 
disability evaluation for the purpose of non-service-
connected VA pension benefits on the basis of the veteran's 
disability of organic brain syndrome due to injuries 
sustained in a post-service motor vehicle accident in 1967.

There is absolutely no competent or credible evidence of 
record that the veteran's service-connected disabilities of 
residuals of a fracture of the metacarpal of the right index 
finger, pterygium of the right eye, scar on the upper lip, or 
residuals of a tonsillectomy, either individually or in 
combination, have "clearly" interfered with his normal 
employability, or, indeed, have had any negative effect on 
his employability during the appeal period.  For this reason, 
the veteran is not entitled to a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324 (2005), and entitlement 
to that benefit is not established.

G. Extraschedular Evaluations 

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2005) whether or not they 
were raised by the veteran, as required by the Court's 
holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's service-
connected disabilities of residuals of a fracture of the 
metacarpal of the right index finger, pterygium of the right 
eye, scar on the upper lip, and residuals of a tonsillectomy 
is not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.   For example, such service-connected disabilities 
have not required hospitalization or otherwise interfered in 
any significant way with the veteran's employment.  The Board 
is, therefore, not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

H. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for a tooth or teeth with 
claimed abscess and/or dental caries for the purpose of 
eligibility for outpatient dental treatment is denied.

Entitlement to a compensable evaluation for residuals of a 
fracture of the metacarpal of the right index finger is 
denied.

Entitlement to a compensable evaluation for a pterygium of 
the right eye is denied.

Entitlement to a compensable evaluation for a scar on the 
upper lip is denied.

Entitlement to a compensable evaluation for residuals of a 
tonsillectomy is denied.

Entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


